Citation Nr: 0926307	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-21 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for hyperplasia of the 
prostate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service from February 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for skin rash and hyperplasia 
of the prostate.  The claims file was subsequently 
transferred to the RO in Seattle, Washington.

The Board remanded this case for additional development in 
December 2008.  


FINDING OF FACT

The Veteran did not report for VA examinations to resolve 
these claims and without the necessary medical opinions, the 
preponderance of the evidence shows no relationship between 
the Veteran's skin rash or any hyperplasia of the prostate 
and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin rash are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309, 
3.655 (2008).

2.  The criteria for service connection for hyperplasia of 
the prostate are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309, 3.655 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005. The RO provided the appellant with 
notice in March 2006, subsequent to the initial adjudication, 
regarding the criteria for assigning effective dates and 
disability ratings. While the second notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process. The 
claim was subsequently readjudicated in a June 2006 statement 
of the case and December 2007 supplemental statement of the 
case, following the provision of notice.  No fundamental 
unfairness is shown as a result of the untimely notification.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  VA also attempted to provide 
the Veteran with a VA examination to determine the etiology 
of the disabilities on appeal.  A notice letter was sent to 
the Veteran in January 2009 that the closest VA medical 
center would be contacting the Veteran regarding the place 
and time of his examination and that if he could not report 
for the examination as scheduled to contact the medical 
facility to make alternative arrangements.  The letter also 
notified the Veteran that failure to report for the 
examination might have adverse consequences for his claims.  
The Veteran reportedly did not report for the scheduled 
examinations.  In May 2009, the Veteran was notified in a 
supplemental statement of the case that his claims were 
denied and that he had not reported for his scheduled 
examinations.  The Veteran did not respond or notify VA of 
any good cause for why he did not report.  The Veteran's 
representative was provided the opportunity to present a 
statement on the Veteran's behalf and did not address the 
Veteran's failure to report or offer any good cause for why 
the Veteran did not repot.  Therefore, as discussed below, 
the claims will be decided based on the evidence of record.  
See 38 C.F.R. § 3.655.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 
3.313(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes (also 
known as Type II diabetes mellitus or adult- onset diabetes); 
Hodgkin's disease; multiple myeloma; non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; PCT; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit ("Court") has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does 
not preclude a claimant from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to herbicide 
exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin rash

The Veteran seeks service connection for a skin rash, which 
he believes is a result of his exposure to Agent Orange 
during his service in Vietnam.  He indicated that he was 
never examined for a rash on his arm that continues to 
spread. 

Service personnel records show the Veteran served in Vietnam 
from August 18, 1967 to March 31, 1969.  Service treatment 
records show a December 1967 finding of a rash and fungal 
infection.  Medical records dated from February 1968 to June 
1968 show findings of tinea cruris on the left arm and groin.  
A September 1968 medical record shows complaints of a rash on 
the face and swollen glands.  In January 1969, a medical 
record shows a lump on the right cheek area.  Tetracycline 
was prescribed.  A February 1969 medical record shows 
complaints of swollen glands and notes the Veteran came in 
once before for this and was given medicine that cleared it 
up.  The diagnosis was acne (facial, minimal).

Post-service medical records show findings of an oral yeast 
infection dated from May 2007 to October 2007.  The Veteran 
also has indicated that he continues to suffer from a rash on 
his arm that was shown in service.  

A medical opinion is necessary to determine whether any 
fungal infection and/or skin rash the Veteran presently has 
was incurred in service, including from exposure to Agent 
Orange in service.  The Veteran was scheduled for an 
examination to address this issue but did not report for the 
examination.  Therefore, the case must be decided based on 
the evidence of record.  See 38 C.F.R. § 3.655.  Absent any 
medical evidence indicating that the Veteran's current skin 
conditions are related to his service, or any evidence 
indicating chronicity of the in-service treatment over the 
intervening 39 years since discharge, the preponderance of 
the evidence is against the claim.

The Veteran genuinely believes that his skin conditions are 
related to his service and his factual recitation as to his 
symptomatology is accepted as true.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his current skin conditions and his views are of 
no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a skin rash; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Hyperplasia of the prostate

The Veteran also seeks service connection for hyperplasia of 
the prostate.  The Veteran is presumed to have been exposed 
to herbicides during his service in Vietnam.  Service 
treatment records show a rule out diagnosis of urinary tract 
infection/ prostatitis in January 1969.  After service, an 
April 2006 VA medical record shows an assessment of 
prostatitis.  Although the Veteran does not have a diagnosis 
of prostate cancer, prostate cancer diagnosed at any time 
after exposure to Agent Orange will be presumably related to 
such exposure assuming absent probative evidence to the 
contrary.  See 38 C.F.R. §§ 3.307, 3.309.

A medical opinion is necessary to determine what present 
diagnoses the Veteran has associated with his prostate and 
whether there is any relationship between any current 
diagnosis and service, including consideration of exposure to 
Agent Orange in service.   As previously mentioned, the 
Veteran did not report for the examination that was scheduled 
to resolve this matter.  Therefore, the case must be decided 
based on the evidence of record.  See 38 C.F.R. § 3.655.  
Without a medical opinion stating whether or not any current 
hyperplasia of the prostate is related to his service, 
however, there is insufficient medical evidence to grant this 
claim.  

Although the Veteran genuinely believes that he has 
hyperplasia of the prostate related to his service, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of any prostate condition and his 
views are of no probative value.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for hyperplasia of the prostate; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.








ORDER

Entitlement to service connection for skin rash is denied.

Entitlement to service connection for hyperplasia of the 
prostate is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


